DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Amendment filed on 06/16/2022.
Claims 1, 7, 15 and 20 are amended.
Claims 2, 4-6, 10, 12, 16, and 21-40 are canceled.
Claims 1, 3, 7-9, 11, 13-15, 17-20, 41-43 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 06/16/2022 regarding the 35 U.S.C. § 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the currently amended claims overcome the 101 rejection.  
Applicant points to and cites paragraphs [0002], [0003], [0080], and [0081] of PG PUB US 2020/0364678 as providing an improved system on pages 15-17.  On pages 18-20 applicant argues amended claim 1 provides an improvement to technology.   On page 17 and 18 applicant cites claim elements that applicant argues that the newly amended claim elements are additional and go beyond the exception.  On page 21 of the response applicant agues the claim is similar to example 21. 
Examiner respectfully disagrees. In Example 21, the challenge is Internet-centric, because the commonly-known computer solutions at the time could not readily solve the problem of alerting a user with time sensitive information when the user's computer is offline.  Claim 2 provides technical solution (i.e. triggering the activation of the stock viewer application to enable the connection of the remote computer) to address a special circumstance that is unique to the Internet environment.  The problem of “alerting a subscribed with time sensitive information when the subscriber's computer is offline” in Example 21 cannot be addressed by human mind or human with a pen and pencil.
In the present case the improvement involves using a user’s mobile device to perform a transaction when the POS device is not able to use near field communication.  However, the process as claimed includes the user entering the user’s phone number into the POS device and then having a link sent to the user’s device through a communication channel (i.e. phone network, internet etc.).  This communication does not rise to the level of significantly more as it is sending a link to the user device to allow the user to complete the transaction, and is receiving information similar to “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));” (See MPEP 2106.05(d)(II)).
 As the message does not override the routine and conventional sequence in example 21 the argument regarding example 21 is unpersuasive.  
Therefore applicant’s 101 arguments are unpersuasive. 

Regarding the Applicant’s 103 argument. 
Applicant’s arguments, filed 06/16/2022, with respect to the 35 U.S.C. § 103 of claims 1, 3, 7-9, 11, 13-15, 17-20, and 41-43 have been fully considered and are persuasive.  The 35 U.S.C. § 103 of claims 1, 3, 7-9, 11, 13-15, 17-20, and 41-43 has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7-9, 11, 13-15, 17-20, 41-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3, 7-9, 11, 13-15, 17-20, 41-43 are either directed to a system, method, or product which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 7 and product Claim 15.  Claim 1 recites the limitations of:
displaying, with at least one processor of a point-of-sale (POS) device of a merchant system, a plurality of payment process options;
receiving, with at least one processor of the POS device, a selection of a payment process option of the plurality of payment process options via an input component of the POS device, wherein the payment process option comprises a payment process option associated with using a network resource of a payment gateway to communicate payment method data;
receiving, with at least one processor of the POS device, payment gateway communication data associated with a communication channel of a user, via the input component of the POS device, wherein the payment gateway communication data comprises communication channel user data, wherein the communication channel user data comprises a mobile device number of a mobile device associated with the user a device identifier of the mobile device associated with the user, an account identifier associated with the user, mobile application user data, electronic wallet application user data, or any combination thereof, wherein the communication channel user data corresponds to communication channel type data of the user, and wherein the POS device is not capable of receiving payment method data via a short range wireless communication connection that uses a near-field communication (NFC) protocol;
generating, with at least one processor of the merchant system, a payment request message based on receiving the payment gateway communication data, wherein the payment request message comprises the payment gateway communication data;
communicating, with at least one processor of the POS device, a payment request message to a payment gateway system based on receiving the payment gateway communication data, wherein the payment request message comprises the mobile device number of the mobile device associated with the user;
communicating, with at least one processor of the POS device, the payment request message to an electronic wallet provider system based on receiving the payment gateway communication data, wherein the payment request message comprises electronic wallet application user data;
generating, with at least one processor, a payment request notification message based on receiving the payment request message, wherein the payment request notification message comprises an identifier for a user account of the user associated with an electronic wallet provider and a link to the network resource of the payment gateway system, wherein the network resource comprises:
a website;
a webpage of a website; or
a file located on a server;
wherein generating the payment request notification message comprises:
receiving, with at least one processor of a backend system of the merchant system, transaction data associated with the at least one payment transaction from the POS device, wherein the transaction data comprises transaction identifier data associated with an identifier of the at least one payment transaction;
generating, with at least one processor of the backend system of the merchant system, the link to the network resource based on transaction identifier data associated with an identifier of the payment transaction;
communicating, with at least one processor, the payment request notification message to the user mobile device associated with the user, wherein the payment request notification message causes the mobile device of the user to:
communicate the payment request notification message to an electronic wallet mobile application associated with the electronic wallet provider system on the mobile device to generate a user selectable element associated with the electronic wallet mobile application and display the user selectable element associated with the electronic wallet mobile application on the mobile device; and 
 display the link to the network resource, and wherein communicating the payment request notification message comprises:
communicating the payment request notification message using the mobile device number of the mobile device associated with the user;
receiving, with at least one processor of the electronic wallet provider system, a payment request response message from the mobile device associated with the user, wherein the payment request response message comprises payment method data communicated by the mobile device independent of a short range wireless communication connection between the mobile device and the POS device, wherein the payment method data is communicated via the electronic wallet mobile application associated with the electronic wallet provider system based on an application programming interface (API) call to the electronic wallet provider system based on the user selecting the user selectable element associated with the electronic wallet mobile application;
receiving, with at least one processor of the payment gateway system, the payment request response message from the mobile device associated with the user, wherein the payment request response message comprises payment method data communicated by the user mobile device independent of a short range wireless communication connection between the mobile device and the POS device, wherein the payment method data is communicated via the network resource associated with the payment gateway system based on the user selecting data associated with the account identifier associated with the user stored by the network resource; and
processing, with at least one processor, at least one payment transaction involving the user and a merchant using the payment method data communicated via the network resource.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore Claims 1, 7 and 15 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite processor or a point of sale device, payment gateway and a mobile device of a user). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims recite additional elements such as “displaying, with at least one processor of a point-of-sale (POS) device of a merchant system, a plurality of payment process options; receiving, with at least one processor of the POS device, a selection of a payment process option of the plurality of payment process options via an input component of the POS device, wherein the payment process option comprises a payment process option associated with using a network resource of a payment gateway to communicate payment method data; receiving, with at least one processor of the POS device, payment gateway communication data associated with a communication channel of a user, via the input component of the POS device, wherein the payment gateway communication data comprises communication channel user data, wherein the communication channel user data comprises a mobile device number of a mobile device associated with the user a device identifier of the mobile device associated with the user, an account identifier associated with the user, mobile application user data, electronic wallet application user data, or any combination thereof, wherein the communication channel user data corresponds to communication channel type data of the user, and wherein the POS device is not capable of receiving payment method data via a short range wireless communication connection that uses a near-field communication (NFC) protocol; … communicating, with at least one processor of the POS device, a payment request message to a payment gateway system based on receiving the payment gateway communication data, wherein the payment request message comprises the mobile device number of the mobile device associated with the user; … wherein the network resource comprises: a website; a webpage of a website; or a file located on a server; … communicating, with at least one processor, the payment request notification message to the user mobile device associated with the user, wherein the payment request notification message causes the mobile device of the user to: … to generate a user selectable element associated with the electronic wallet mobile application and display the user selectable element associated with the electronic wallet mobile application on the mobile device; and  display the link to the network resource, and wherein communicating the payment request notification message comprises: communicating the payment request notification message using the mobile device number of the mobile device associated with the user; receiving, with at least one processor of the payment gateway system, the payment request response message from the mobile device associated with the user, wherein the payment request response message comprises payment method data communicated by the user mobile device independent of a short range wireless communication connection between the mobile device and the POS device, wherein the payment method data is communicated via the network resource associated with the payment gateway system based on the user selecting data associated with the account identifier associated with the user stored by the network resource;”  The additional elements do not amount to significantly more than extra solution activity, because the additional elements  simply storing, receiving or transmitting data, which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore claims 1, 7 and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0070] – [0079] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 7, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 3, 8-9, 11, 13-14, 17-20, 41-43 further define the abstract idea that is present in their respective independent claims 1, 7, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3, 8-9, 11, 13-14, 17-20, 41-43 are directed to an abstract idea.  Thus, the claims 1, 3, 7-9, 11, 13-15, 17-20, 41-43 are not patent-eligible.



Prior art Rejection
After further search and consideration the prior art rejection of claim 1, 3, 7-9, 11, 13-15, 17-20, 41-43 is withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693